Dismissed and Memorandum Opinion filed October 11, 2007







Dismissed
and Memorandum Opinion filed October 11, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00793-CR
NO. 14-07-00794-CR
____________
 
ENRIQUE S. ALARCON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
177th District Court
Harris County, Texas
Trial Court Cause Nos.
854662 & 854661
 

 
M E M O R A N D U M   O P I N I O N
Appellant
was found guilty of aggravated assault and aggravated kidnapping.  On May 4,
2001, the trial court sentenced appellant to confinement for forty-eight years
in cause number 854661 and confinement for forty-five years in cause number
854662 in the Institutional Division of the Texas Department of Criminal
Justice, with the sentences to be served concurrently.  Appellant=s conviction was affirmed.  See
Alarcon v. State, Nos. 14-01-00793-CR and 14-01-00794-CR (Tex. App.CHouston [14th Dist.] Sept. 12, 2002,
no pet.) (not designated for publication).




Appellant
requested post-conviction forensic DNA testing pursuant to Chapter 64 of the
Texas Code of Criminal Procedure in both cases.  On August 9, 2007, the trial
court denied appellant=s request for DNA testing.  No motion for new trial was
filed.  Appellant=s notice of appeal for both cases was filed September 18,
2007, more than thirty days after the trial court signed the order being
appealed.  
When a
defendant has not filed a motion for new trial, his notice of appeal must be
filed within thirty days after sentence is imposed or within thirty days after
the trial court enters an appealable order.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal that complies
with the requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.
1998).  If an appeal is not timely perfected, a court of appeals does not
obtain jurisdiction to address the merits of the appeal.  Under those
circumstances it can take no action other than to dismiss the appeal.  Id.
Accordingly,
the appeals are ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed October
11, 2007.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.
Do Not Publish C Tex. R. App. P.
47.2(b).